Dailey, O. W.

{concurring):

I concur fully in the views expressed and in the conclusions reached by Jacobs, President, on the demurrer or motion to quash, and in the dismassal of the proceedings. I can neither concur in, nor dissent from his observations on the facts, for I have not read the evidence or any part thereof.
0. P. Dorr, (dissenting):
1. A Special Tribunal constituted under authority -of section 15 of chapter 6, of the Code, is a subordinate Legislative tribunal, and not a part of the judicial department of the State.
2. McWhorter v. Dorr, 50 S. E. R. p. 838. Bribery is an offense at common law, and the common law offense of bribery has never been abrogated by the -Constitution or any statute in the State of West Virginia, in so far as the same applies to the conduct of elections.
3. It is a well established principle of law, both in England and the United States, that bribery in an election committed by a person claiming to be elected, or by any agent of his, with or without his knowledge or direction, renders his election void.
4. At common law a person guilty of bribery in an election, need not be indicted, tried and convicted before declaring his election void. *622Bribery in an election by the party claiming to be elected renders his election void, regardless of the fact, whether he has been indicted, tried and convicted.
This Court being a subordinate legislative tribunal could only consider the contest upon the notice and petition of contestant, the answer of contestee, with the specifications of each, and the evidence taken and filed by the parties interested. No pleadings could be considered by way of demurrer or motion to quash. Who ever heard of a demurrer or motion to quash in a proceeding before a legislative body? Nothing in my opinion could be legally considered on the hearing except the notice of contest, and the specifications thereof, the answer hereto and the evidence.
Specification 1, of the contestant, charges the contestee with offering to pay Chas. B. Mayo, of Curtin, Nicholas County, W. Va. $1,000.00 if he would vote for contestee, and use his influence to secure his election to the office of Judge of the Twelfth Judicial Circuit.
Specification 2, charges the contestee with offering to pay B. L. Mace, of Hackers Yalley, Webster County, $2500 for the same purpose; specification 3,' charges the contestee of paying to Marion Mick, $500.00, for his influence in securing his election; the other specifications charge the contestee, either by himself or his agent, of paying to various persons, naming them, or offering to pay said parties, certain specific sums of money, named in the specification; and the specifications close with the allegation that contestee “by the use of said money and means aforesaid for the’ purpose of corrupting and influencing the voters of said Circuit at said election, you have disqualified yourself to hold said office.” The con-testee in his reply does not deny the use of money, either by himself or his agent in securing his election, but simply traverses each specification by way of denial.
He admits paying to L. H. Kelly $500. the amount assessed by the campaign committee of Braxton County, against him. If he could pay this campaign committee $500, in Braxton County with which to secure his election, why could he not pay all his campaign committees in his circuit $5,000 each, or any sum necessary to corrupt the voters of the entire circuit? To say that these specifications do not give the contestee *623notice of the charges against him seems to me to be a travesty on the English language.
At common law bribery by the candidate or his agents to secure his election, disqualified him from holding office. '6 American and English Encyclopedia of Law, 1st Edition, page 864, and cases there cited; Donley v. Washburne, Congressional Digest of Election Cases 355; Page v. Pierce, same book, page 419; Mitchell v. Walsh, same book, page 521.
Contestee’s counsel in their argument admit that at common law bribery disqualifies a candidate from holding the office. Does the common law exist in West Virginia? I think it does. The Constitution of the State, section 21, article 8, is as follows: “Such parts of the common law* and of the laws of this State as are in force when this article goes into operation and are not repugnant thereto, shall be and continue the law of the State until altered or repealed by the legislature.”
At common law the candidate being guilty of bribery in another election was not disqualified from holding office.
Section 4 of chapter 7, of the Code, was passed to correct this, and is as follows: “No person convicted of treason, felony or bribery in an. election, before any court in or out of this State, shall, while such conviction remains unre-.versed, be elected or appointed to any office, under the laws of this State; and if any person while holding such office, be so convicted, the office shall be thereby vacated.”
Section 10 of chapter 5 is as follows: “If any person who is a candidate for any office under the constitution and laws of this State, shall, by himself or another, offer to give or distribute among the voters any intoxicating drinks, on the day of election, he shall, if elected, forfeit his office and on proof of the fact be removed therefrom, and if any person, whether a candidate or not, offer to give or distribute any intoxicating drinks to any voter on the dav of an election, he shall forfeit not less than $10. nor more than $50.” These sections must be strictly construed, as they are in derogation of the common law. 23 American and English Encyclopedia of Law (1st Edition), page 387. Cases there cited. 1st Kent’s Commentaries, page 464, Harrison v. Leach 4th W. Va. 383. The legislature knew that, at common law, *624a candidate or his agents using bribery to secure his election, disqualified him from holding office, and therefore left the common law just as it was. At common law the use of intoxicating drinks on the day of the election, did not disqualify.
These statutes simply enlarge the common law, making that which was not a disqualification at common law a disqualification,. and leaving the common law as it stood, as to bribery by the candidate to secure his election. There is no' such thing as repealing the common law by implication, as the constitution forbids it to be done in any other way than by an act of the legislature.
It is the policy of this state, that all elections should be fair. The use of money by either candidate for an office prevents a fair election. The use of money by a candidate against his opponent is a fraud upon him. Fraud vitiates all things, wills, deeds, judgments, decrees and elections. No> one should be permitted to hold office in this State who has obtained the same by fraud. So far as bribery is concerned, as shown above, a candidate who uses bribery in his election is disqualified from holding office.
My conclusions are that the specifications are sufficient,, and that they are supported by the law applicable to this case.
In the opinion of the majority of the Court, Judge Jacobs undertakes to say what the evidence filed in the case proves. This is clearly voluntary on his part, and is wholly out of place, as the contest was decided upon the demurrer and motion to quash, offered by the contestee. The testimony was not read upon the hearing of the contest.
In view of the specifications of contestant and the answer and admissions of contestee, and the fact that the contestee did not go upon the witness stand to deny any of the charges or the facts alleged against him, and the fact that the contestant did go on the stand, I am unable to see how Judge Jacobs can draw his conclusions announced by him upon the merits of the case, which I decline to discuss in this opinion.